feo department of the treasury internal_revenue_service washington d c date mar uid dollar_figure uaus bf - ol gus - of 4q4s of-bf y946 contact person id number contact number tj eb gr employer_identification_number legend x dear sir or madam this is in reply to your letter of date as modified by your letters of date and date requesting various rulings concerning your proposed establishment of a facility for the care of cats you are exempt under sec_501 of the internal_revenue_code and are a private_foundation within the meaning of sec_509 of the code you have been recognized as a private_operating_foundation as that term is described in sec_4942 you currently carry on an educational program dedicated to furthering entrepreneurship you expect to continue this program however you have proposed to expand your activities into other areas you are establishing a program designed to provide for the care and adoption of cats in particular you propose to educate the public about the problems encountered by the elderly regarding the disposition of their companion cats at their iliness or institutionalization or by their families at the death of an elderly cat owner you have purchased a facility and expect to have regularly scheduled workshops and seminars to educate the public on all aspects of cat ownership this program is referred to in general as tlc as set forth in your letter of date and your letter of date there are various separate aspects to this new program you expect to establish a cats or displaced senior companion cats you expect to charge a fee for this service you will operate a center for cats which have been displaced because of their owners’ inability to continue to maintain the cats and for occasional temporarily displaced feral cats you propose to work with local animal shelters and with the admissions directors of nursing homes and assisted living facilities to counsel future residents on alternative ways of providing care for their soon to be displaced cats and promote the adoption of cats by seniors or the facilities you will provide support services and subsidize some of the life care center for orphaned ot é expenses_incurred where a senior citizen cannot afford to continue to meet the necessary expenses of cat ownership you will also work to find adoptive families for cats you propose to establish a special program to provide funds for and assist in the neutering of feral and stray cats and their kittens addition you propose to establish a directory of cat retirement communities and develop standards for such communities finally you propose to make cats available for non-invasive behavioral research in you have also indicated that you will have a gift shop at your center where you will sell various items of merchandise with cat themes you do not expect sales to be a substantial activity you have also represented that you will not sell any mass merchandise items such as cat food or liter through this outlet in addition to being actively involved in caring for cats you also expect to provide tuition assistance and grants to individuals who are interested in veterinary medicine for cats and training as animal technicians you have represented that you expect to be directly involved in the active_conduct of this proposed grant making program within the meaning of sec_4942 of the code and the regulations you expect scholarship recipients to conduct research for you under your guidance and that this research will be used by you to further the goals of the tlc program you also propose to pay tuition costs for any undergraduate student who works in a feline life care program selection of applicants is to be based on academic ability and need and grantees are to be selected by your board_of directors or by a committee they may appoint the selection of scholarship grant recipients will be by application and be premised in part on their participation in your program and working for your life care center or any other center for animal care operated by organizations which have been recognized as exempt from tax under sec_501 you have represented that you will maintain records on the grants and scholarships you make similarly you may provide grants for students to conduct activities at other feline life centers to enable you to continue to enlarge your expertise pertaining to your mission you expect to be actively involved in reviewing the papers produced by scholarship recipients critiquing them and suggesting areas of additional research it appears that this scholarship and grant program will be a relatively minor part of your overall activities you have represented that some or all of the tlc program including various administrative and management functions will be carried out by x who is represented as being a disqualified_person within the meaning of sec_4946 of the code you have indicated that you expect to compensate her for her work in this program you have represented that the compensation if paid will be based upon amount of time expended the nature of the services provided and will be at or below fair market rates you have represented that x's compensation will not be excessive or unreasonable you have requested the following rulings that the addition of the tlc program will not adversely affect your tax-exempt status under sec_501 and that you will continue to qualify as a private_operating_foundation under sec_4942 approval of your proposed scholarship program under sec_4945 or and recognition that these grants will not be deemed taxable_expenditures and that such grants be classified as distributions for the active_conduct of your exempt purposes in accordance with sec_53 b -i b ii of the regulations the receipt of fees for services will not result in unrelated_business_income within the meaning of sec_513 of the code and the sale of cat-related merchandise will not adversely affect your tax-exempt status under sec_501 of the code or your status as a private_operating_foundation under sec_4942 er re compensation of x for management and administrative services rendered directly in furtherance of the exempt_purpose of the foundation will not constitute self-dealing under sec_4941 or a taxable_expenditure under sec_4945 sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in its generally accepted legal sense the prevention of cruelty to animals and the care and housing for abandoned animals has traditionally been recognized as a charitable activity as have the promotion of education and the granting of scholarships sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and computed with the modifications listed in section sec_12 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profit derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_4941 imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 d e of the code provides that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carry out the exempt_purpose of the foundation shail not be an act of self-dealing if the compensation is not nolo re excessive sec_4942 of the code imposes an excise_tax on a private_foundation which fails to meet the distributions requirements set forth in sec_4942 sec_4942 of the code provides that the term qualifying_distribution includes any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b sec_4942 of the code defines an operating_foundation in general as any organization which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organization and operated the organization must satisfy the income test under sec_4942 as modified by sec_53_4942_b_-1 and one of the following three supplemental tests i the assets_test under sec_4942 the endowment_test under sec_4942 or the support_test under sec_4942 sec_53 b i of the foundation and similar excise_tax regulations provides that in general qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable education or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself sec_53 b i of the regulations provides that in general if a foundation makes or awards grants scholarships or other_payments to individual beneficiaries to support active programs conducted to carry out the foundation's charitable educational or other similar exempt_purpose such grants scholarship or other_payments will be treated as qualifying distributions made directly for the active_conduct of exempt_activities for purpose of sec_4942 however the foundation must maintain some significant involvement in the active programs in support of which such grants scholarships or other_payments were made or awarded this active involvement is to be determined on the basis of the facts and circumstances of each particular case sec_53 b ii of the regulations provides that significant involvement may be found where the foundation has developed some specialized skills expertise or involvement in a particular discipline or substantive area it maintains a salaried staff of administrators researchers or other personnel who supervise of conduct programs or activities which support and advance the foundation's work in its particular area_of_interest and as a part of such programs or activities the foundation makes or awards grants scholarship or other_payments to individuats to encourage their involvement in the foundation's particular area_of_interest sec_4945 of the code imposes an excise_tax upon a private foundation's making of any taxable_expenditures as defined in sec_4945 of the code sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 which defines charitable_contributions sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii sec_4945 of the code provides that sec_4945 shall not apply to an individual grant where the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_4946 defines the term disqualified persons with respect to a private_foundation as including a substantial_contributor to the foundation a foundation_manager and an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above sec_4946 provides that the term a member_of_the_family of a disqualified_person include the spouse children of and grandchildren of a disqualified_person the information you have submitted establishes that you are classified as a private_operating_foundation you expect to continue to carry on your current program and are also to dedicate some of your resources in a new program designed to prevent cruelty to animals this new program involves you establishing and operating a facility to house care and protect orphaned or displaced senior companion cats and reducing the population of feral cats by neutering strays and feral cats your activities will include both education programs-for cat owners and the general_public and the placement or adoption programs for cats prevention of cruelty to animals includes the care and maintenance of animals in the manner you have described your program and are qualifying charitable and educational activities within the meaning of sec_501 of the code therefore your involvement in such activities will not adversely affect your qualification for recognition of exemption under sec_501 of the code in addition based on our presumption that your prior program established that you satisfied the requirements of a private_operating_foundation we have concluded that after the addition of your new program you will continue to qualify as a private_operating_foundation this is based upon the information you have submitted which represents that over percent of your activities are directly involvement in the active_conduct of charitable and educational activities please be advised that you will only continue to be considered a private_operating_foundation if you continue to meet the income test and either the assets endowment or support_test in later years data related to the above tests must be submitted with you annual information_return form_990 pf you also have represented that you expect to make scholarships and grants to individuals interested in veterinary medicine specializing in cats or to study to be animal technicians this aspect of your new program will include having the grantees work directly for you or other similar institutions and do research and prepare papers to assist you in the tlc program you have represented that your involvement will satisfy the significant involvement requirement of sec_53 b i and b i of the regulations satisfaction of these requirements is based on the facts and circumstances of each case and we have concluded that you have made reasonable representations that you can be expected to satisfy the requirements and that the scholarship and grant-making aspects of the tlc program will not adversely fh re impact on your continued qualification as a private_operating_foundation within the meaning of sec_4942 we have also considered your grant-making procedures under sec_4945 of the code based on the information submitted and assuming your scholarship programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants we rule that your procedures in awarding of scholarship grants comply with the requirements of sec_4945 expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code similarly we have concluded that the procedures you have described for awarding grants to individuals for study or similar purposes meet the requirements of sec_4945 and grants or awards made pursant to these procedures will not be taxable_expenditures within the meaning of sec_4945 this approval of your scholarship and grant-making program is conditioned on the understanding that there willbe no material_change in the facts upon which it is based it is further conditioned on the premise that no scholarships or grants will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 and sec_4945 thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request you have indicated that you will charge some fees for your services provided in your facility an exempt_organization may charge fees for the services it provides so long as the costs do not preclude a substantial portion of the community from participating in the program or otherwise obtaining the services which are the purpose of your exemption in this situation the services provided through your facility and the other aspects of your programs are directly related to the accomplishment of your charitable programs and do not appear to be so costly that a significant segment of the community cannot avail themselves of your services therefore even if your program or a portion thereof is considered a trade_or_business exemption is not precluded by charging a fee for the services you provide see sec_1_501_c_3_-1 of the regulations similarly this activity is not an unrelated_trade_or_business within the meaning of sec_513 because it is substantially related to the accomplishment of your exempt sec_50i c purposes similarly we have concluded that the sale of cat theme items will not adversely impact on your status as an organization which has been recognized as exempt under sec_50kc you have represented that your sales program will not involve the sale of cat food or liter and you expect this aspect of your program to be insubstantial an exempt_organization may carry on activities to an insubstantial degree which are unrelated to the accomplishment of its exempt purposes and not jeopardize its tax exempt status therefore we have concluded that this minor sales activity will not preclude exemption under sec_50i c of the code in addition an exempt_organization even a private_foundation may pay reasonable salaries to its employees furthermore sec_4941 of the code recognizes that the payment of reasonable salaries even to disqualified persons such as x is not an act of self dealing accordingly based on the information submitted we rule that re the addition of the tlc prcgram will not adversely affect your tax-exempt status under sec_501 and you ll continue to quality as a private_operating_foundation under sec_4942 your proposed scholarship program satisfies the advance approval requirements of sec_4945 or and these grants will not be deemed taxable_expenditures and that such grants be classified as distributions for the active_conduct of your exempt purposes in accordance with sec_53 b -i b ii the receipt of fees for services provided through the tlc program will not result in unrelated_business_income within the meaning of sec_513 of the code and the sale of cat-related merchandise will not adversely affect your tax-exempt status under sec_501 c of the code or your status as a private_operating_foundation under sec_4942 compensating x for management and administrative services rendered directly in furtherance of your exempt_purpose will not constitute self-dealing under sec_4941 or be a taxable_expenditure under sec_4945 this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling should be maintained in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this fetter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincetply yours terrell ‘kovsky manager exempt_organizations technical group
